Title: Bill concerning Inoculation for Smallpox, [27 December 1777]
From: Virginia Assembly
To: 



[27 December 1777]

Whereas the Small-pox, at this time in many parts of the Commonwealth is likely to spread and become general, and it hath been proved by incontestible experience that the late discovery’s and Improvements therein have produced great Benefits to Mankind, by rendering a Distemper, which taken in the common way is always dangerous and often fatal, comparatively mild and safe by Inoculation, and the Act for regulating the Inoculation of the smallpox having been found, in many Instances, inconvenient and Injurious makes it necessary that the same shou’d be amended: Be it therefore enacted by the General Assembly, that any person having first obtained in writing to be attested by two Witnesses, the Consent of a Majority of the housekeepers residing within two miles and not separated by a River or Creek half a mile wide and conforming to the following Rules and regulations, may Inoculate or be Inoculated for the small-pox, either in his or her own house, or at any other place. No Patient in the small pox shall remove from the House where He or She shall have the Distemper, or shall go abroad into the Company of any person who hath not before had the  small-pox or been Inoculated, or go into any Public Road where Travellers usually pass, without retiring out of the same, or giving notice, upon the Approach of any passenger, until such Patient hath recovered from the Distemper, and hath been so well cleansed in his or her person and Cloths as to be perfectly free from Infection, under the Penalty of forty shillings for every offence; to be recovered, if committed by a married Woman from her Husband, if by an Infant from the Parent or Guardian, and if by a Servant or Slave from the Master or Mistress.
Every Physician, Doctor or other person, undertaking Inoculation at any House, shall cause a Written Advertisement to be put up at the nearest public Road, or other most notorious adjacent place, giving information that the small pox is at such House, and shall continue to keep the same set up, so long as the Distemper or any Danger of Infection remains there under the Penalty of forty shillings for every day that the same shall be omitted or neglected; to be paid by the Physician or Doctor, if the offence shall be committed when He is present, or by the Master, Mistress, Manager or principal person of the Family respectively, if the offence is committed in the absence of the Physician or Doctor. Every Physician Doctor or other person, undertaking Inoculation at any Public place or Hospital for the Reception of Patients, shall before he discharges the Patients, or suffers them to be removed from thence, take due care that their persons and Cloths are sufficiently cleansed, and shall give such Patients respectively a Certificate under his hand, that in his Opinion they are free from all Danger of spreading the Infection; under the Penalty of three pounds for every offence; and every person wilfully giving a false Certificate shall be subject to the Penalty of Ten pounds. If any person who hath not had the small-pox, other than those who have been or intended to be inoculated, shall go into any House where the smallpox then is, or intermix with the Patients, and return from thence, any Justice of the Peace of the County, on due proof thereof, may by Warrant cause such person to be conveyed to the next Hospital where the small pox is, there to remain until He or She shall have gone thro’ the Distemper, or until the Physician or Manager of the Hospital shall certify that in his Opinion such person can not take the same; And if such person shall not be able to pay the necessary expences, the same shall be paid by the County. Every person wilfully endeavouring to spread or propagate the small pox, without Inoculation, or by Inoculation in any other Manner than is allowed by this Act or by the said recited Act in special Cases shall  be subject the Penalty of five hundred pounds, or suffer six Months Imprisonment without Bail or Mainprize. All the Penalties inflicted by this Act may be recovered with Costs by Action of Debt or Information in any Court of Record, where the Sum exceeds five pounds, or where it is under, or amounts to that Sum only by Petition in the Court of the County where the offence shall be committed, and shall be one half to the Informer, and the other half to the Commonwealth, or the whole to the Commonwealth, where prosecution shall be first instituted on the Public behalf alone.
So much of the act of General Assembly intituled “An Act to regulate the Inoculation of the small pox within this Colony” as contains any thing contrary to or within the Purview of this Act, is hereby repealed.
